Citation Nr: 1803344	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine with spondylosis prior to August 20, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected DDD of the lumbar spine with spondylosis from August 20, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Navy from August 1961 to February 1969, from September 1997 to April 1998, and from April 1998 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The June 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine with spondylosis and assigned a 40 percent rating effective March 24, 2005 and a 20 percent rating effective from August 20, 2009.  


FINDINGS OF FACTS

1.  Prior to August 20, 2009, the Veteran's degenerative disc disease of the lumbar spine with spondylosis is characterized by limitation of motion of forward flexion of 26 degrees and limitation of motion of extension to 10 degrees with pain on active and passive motion. 

2.  From August 20, 2009, the Veteran's degenerative disc disease of the lumbar spine with spondylosis is characterized by limitation of motion of forward flexion of 40 degrees with pain, and limitation of motion of extension to 20 degrees with pain on active and passive motion.


CONCLUSIONS OF LAW

1.  Prior to August 20, 2009, the criteria for an evaluation in excess of 40 percent for service-connected degenerative disc disease have not been met.                        38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  From August 20, 2009, the criteria for an evaluation in excess of 20 percent for service-connected degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Board notes that the Veteran did argue against the sufficiency of his August 2009 VA examination.  Specifically, the Veteran maintains that the doctor never got out of his chair from the time he entered the examination room until the examination ended.  The examiner never exhibited a goniometer during the examination.  The Veteran added that the examiner only used his hands during the examination.  Even more, the examiner did not perform any sensory testing on the Veteran's lower extremities, as was conducted during the August 2012 examination.  See September 2012 VA 21-4138 Statement in Support of Claim.  The Board addresses the Veteran's contentions below.  

Accordingly, the Board will address the merits of the claims.

Initial Rating Increase for Degenerative Disc Disease

To begin, the Veteran has referenced the criteria for ratings reductions, which is not at issue in this case.  The original grant of service connection was made in the June 2012 rating decision.  The Veteran filed his notice of disagreement to the June 2012 rating decision, seeking a higher evaluation for his lumbar spine disability, thereby making this appeal an initial rating increase determination.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155;       38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Notes following provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Lastly, intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

In March 2004, the Veteran submitted a claim of entitlement to service connection for a lumbar spine disorder.  The June 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine with spondylosis and assigned a 40 percent rating effective from March 24, 2005 and a 20 percent rating effective from August 20, 2009.  The Veteran has disagreed with the initial disability ratings assigned.  

The Veteran has clinical records dating back to March 2005, but the only pertinent records are the VA examinations.  The clinical records do not record range of motion for the Veteran's spine nor do they reference other pertinent symptomology which would warrant a rating in excess of that already granted.  


The Veteran underwent VA examinations in October 2007, August 2009, and August 2012.  At the time of the October 2007 VA examination, the range of motion of the lumbar spine was determined to be active flexion to 26 degrees.  Passive flexion to 29 degrees.  The Veteran reported pain begins at 23 degrees and ends on 26 degrees on active ROM and 29 degrees on passive ROM.  Active extension was to 10 degrees, with pain at 5 degrees ending at 10 degrees.  Passive extension was to 13 degrees, with pain at 10 degrees ending at 13 degrees.  The Veteran reported pain after repetitive use testing, with additional loss of motion on repetitive use.  Testing after repetitive motion revealed the range of motion of the lumbar spine was 22 degrees of flexion, and 11 degrees of extension.  The Veteran also reported flare-ups weekly that lasts one to two days.  He explained that during flare-ups he could not do as much as he used to do.  The examination revealed that the Veteran has occasional weakness of left lower extremity during flare-ups.  The Veteran also complained of tenderness and discomfort upon palp of lumbar spine area and pulled away from the examiner during the section of examination.  The examiner opined that the Veteran's DDD was productive of decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.

The Veteran underwent VA examination again in August 20, 2009.  The Veteran reported his back pain results in shooting pains going down the right leg and occasionally on the left leg.  He reported problems standing but no issues walking, unless there is a flare-up in which case he is unable to walk.  He described his resting pain at a three out of ten, but stated his pain is a ten out of ten during a flare-up.  He estimated that he has had twelve flare-ups during the last year, which last anywhere from two to three days.  He explained that during flare-ups he is totally incapacitated and unable to get up out of bed or walk on many occasions.  

The examiner concluded that the Veteran had flexion to 45 degrees, and extension to 20 degrees with mild to moderate pain, but no neurosensory complaints in either foot.  The Veteran was only able to do one repetitive test due to moderate back pain and spasm.  The Veteran contends that this examination was inadequate based on several observations.  Specifically, the Veteran maintains that the doctor never got out of his chair from the time he entered the examination room until the examination ended.  Likewise, he contends that the examiner only used his hands during the examination.  Even more, the examiner did not perform any sensory testing on the Veteran's lower extremities, as was conducted during the August 2012 examination.  Finally, the Veteran complained that the examiner did not use a goniometer to measure his range of motion.  See September 2012 VA 21-4138 Statement in Support of Claim.  Although the Veteran argues that a goniometer was not used to obtain the reported results, the Veteran did not argue that he had less range of motion than was demonstrated at the time of the alleged deficient examination.  Moreover, during the August 2012 VA examination, the Veteran had forward flexion to 40 degrees and extension to 20 degrees, with objective evidence of pain, which is almost identical to the results of the August 2009 VA examination.  The Board notes, however, that 38 C.F.R. § 4.46 states "[t]he use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted with the Department of Veterans Affairs."  Although the Board finds the Veteran's statements to be both competent and credible, without further evidence to support the deficiency of the August 2009 VA examination, the Board finds the examination sufficient.

In the August 15, 2012 VA examination, the Veteran's DDD was characterized by forward flexion to 40 degrees, with pain starting at 40 degrees.  The Veteran's DDD was characterized by extension to 20 degrees with reported pain at 20 degrees.  The Veteran had right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in ROM following the repetitive-use testing.  The examiner indicated the Veteran had functional loss after repetitive-use manifested by less movement than normal and pain on movement, but there was no excess fatigability, weakened movement, or incoordination.  The Veteran also had bilateral paraspinal lumbar tenderness with palpation.  He did not have any guarding or muscle spasm during the examination.  The Veteran also exhibited radicular pain due to radiculopathy.  The Board notes that the Veteran's radiculopathy has been separately evaluated.  Additionally, the examiner indicated that the Veteran has IVDS of the thoracolumbar spine.  However, the Veteran did not report any incapacitating episodes, therefore, evaluation based on ROM of the spine is proper.  

As shown by the medical evidence, prior to August 20, 2009, the Veteran's DDD was characterized by forward flexion to 26 degrees, with objective evidence of pain.  Extension to 10 degrees with objective evidence of pain.  Right lateral flexion to 22 degrees, left lateral flexion to 12 degrees, right lateral rotation to 19 degrees, and left lateral rotation to 23 degrees.  The Veteran reported pain after repetitive use testing, with additional loss of motion on repetitive use.  Testing after repetitive motion revealed the range of motion of the lumbar spine was 22 degrees of flexion, and 11 degrees of extension.  Therefore, prior to August 20, 2009, the Veteran's DDD closely approximated to the 40 percent disability rating.  As discussed above, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less.  A 50 percent rating is not warranted prior to August 20, 2009, as the Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine.

Conversely, from August 20, 2009, the Veteran's DDD was characterized by forward flexion to 40 degrees, with pain starting at 40 degrees.  Extension to 20 degrees with reported pain at 20 degrees.  The Veteran had right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in ROM following the repetitive-use testing.  However, the examiner indicated the Veteran had functional loss after repetitive-use manifested by less movement than normal and pain on movement, but there was no excess fatigability, weakened movement, or incoordination.  As discussed above, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Therefore, from August 20, 2009, the Veteran's DDD most closely approximated to a 20 percent disability rating.  A 40 percent disability rating is not warranted from August 20, 2009, as the Veteran's range of motion was not limited to forward flexion of 30 degrees or less and there was no indication favorable ankylosis of the entire thoracolumbar spine.

The preponderance of the evidence is against an initial rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine prior to August 20, 2009.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Likewise, the preponderance of the evidence is against an initial rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine from August 20, 2009.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to August 20, 2009, is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine from August 20, 2009, is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


